Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147371 & (32)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ANTONIO RAMON STAPLETON,                                                                                David F. Viviano,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 147371
                                                                    COA: 312503
                                                                    Marquette CC: 12-050485-AH
  MARQUETTE BRANCH PRISON WARDEN,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion to amend is GRANTED. The application for
  leave to appeal the May 31, 2013 order of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
         p1021
                                                                               Clerk